11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Robbie Dean Anderson, Sr.,                     * From the 39th District
                                                 Court of Throckmorton County,
                                                 Trial Court No. 3332-1.

Vs. No. 11-13-00004-CV                         * July 24, 2014

Texas Farm Bureau Mutual                       * Memorandum Opinion by Willson, J.
Insurance Company,                               (Bailey, J., not participating)
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and McCall, sitting by
                                                 assignment)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Robbie Dean Anderson, Sr.